DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 17, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, “first and second MA criteria” is inferentially included and it is unclear if they are being positively recited or functionally recited.  If the criteria is meant to be positively recited, it is suggested to have some element provide the criteria, such as the memory or processor.  
Claim 7 conflicts with claim 1 as claim 1 also states the second MA COI is used to indicated pseudo fusion.  Similarly, claim 18 has this problem. 
Claim 11 is vague as it is unclear if the system is setting forth some element to make the histogram or log of elements listed in i)-v).  Any memory is configured to store these elements in its memory.
In claim 12, “an atrial-ventricular delay”, “a ventricular ventricular delay parameter” and “a count of pseudofusion beats exceeds a threshold” are inferentially included and no element has been set forth to provide or determine these elements.
Claims 17 and 20 are vague and conflict with claim 13, and seems to be a broadening of the dependent claims compared to the independent claim rather than further limiting it.  Claim 13 has set forth that both the first and second MA COI signals are compared to first and second criteria to designate pseudo fusion/fusion, but claims 17 and 20 now state it is only the comparison of the first MA COI to first criteria to designate pseudo fusion/fusion.
In claim 23, “when a count of pseudofusion beats exceeds a threshold” is vague and makes the claim incomplete for omitting a step to determine a count of pseudofusion beats.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps performed by a processor to analyze data to determine if a fusion/capture/pseudofusion occurred using a mental concept or mathematical equation. This judicial exception is not integrated into a practical application because the generically recited computer elements of a memory, processor and input (i.e. claimed sensing channel) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, and because the computer elements do not add a meaningful limitation as they are merely a nominal or token extra-solution component of the claim and is nothing more than an attempt to generally link the abstract idea to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory or from an input, and these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2103-2106.07c.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of determining fusion/capture/pseudofusion by using a processor to analyze and compare data, such as can be done by a mental process, critical thinking, and or pencil and paper, or is a mathematical equation, with additional generic computer elements, or additional structure (e.g. memory, input/channel, pulse generator in dependent claims, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Note that the independent claims only contain a processor, memory, and a sensing channel (i.e. an input line for data) and do not claim any element to deliver therapy or pacing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-19, 21, and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Ghosh (2015/0246235).  Ghosh discloses the use of a sensing channel capable of meeting the functional use recitations of sensing between the LV and RV across the septal wall (e.g. para. 73), with memory to store program instructions and processor to perform the method/functions (e.g. figures 3a and 3b, etc.) where the system and method analyzes the signal to identify a myocardium activation characteristic/baseline voltage segment (e.g. para. 74, etc.) before the LV pace (e.g. para. 85, etc.) is delivered, and a second segment after the LV pace is delivered (e.g. figures 5-7, etc.) to compare the first and second MA COI to first and second criteria, such as a baseline voltage range or a positive deflection compared to a negative deflection—i.e. sign of initial slope--(e.g. paras. 24, 27, 75-78, 82, 88, 134, table 1, etc.) to determine capture/fusion/pseudofusion (e.g. paras. 25-27, 29, 130-132, etc.) where the memory stores a log of percentage of effective capture for display (e.g. figures 10, 11, “effective VP”, etc.) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 23 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ghosh.  Ghosh discloses that the AV delay is adjusted based on the percentage of capture (e.g. paras. 100, 109, etc.) where there is either capture or pseudofusion and therefore is based on a count of pseudofusion exceeding a threshold.  If Ghosh is not considered to contain adjusting the AV delay, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Ghosh, with modifying the AV delay when a count of pseudofusion beat exceeds a threshold, as is well known and common knowledge in the art (see mpep 2144), since it would provide the predictable results of allowing the device to change when pacing is delivered based on past sensing of ineffective capture, to allow the pacing therapy to better capture the heart and treat the patient’s condition.

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive.
The argument regarding the 101 rejection is not persuasive.  Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claims (e.g. claim 1 having a sensing channel/amplifier, memory and processor, and corresponding method claim 13) is a system having an amplifier, memory and processor, wherein the processor is programmed with executable instructions to perform the calculations/mental process/critical thinking. The claims do not impose any limits on how the  information is received by the processor except through a sensing channel/amplifier, and thus this step covers any and all possible ways in which this can be done, for instance by the system obtaining the information from another device. The claims also do not impose any limits on how the computations are accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.
The calculations are simple enough to be practically performed in the human mind or through critical thinking.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of a processor in the claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
The sensing channel, memory and processor are recited so generically (no details whatsoever are provided other than that they are a sensing channel/amplifier, memory and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Although the processor/claim limitations may fall under several exceptions (e.g., a mathematical concept-type abstract idea or a mental process-type abstract idea), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the examiner to identify that the limitations align with at least one judicial exception, and to conduct further analysis based on that identification. 
The limitations of the claims are carried out by the processor, sensing channel, and the memory.  No element has been set forth to provide the pacing pulse or do anything with the designation of the signal as fusion/capture/pseudofusion, and the only additional elements are the memory and sensing channel/amplifier, where the processor performs the necessary software tasks so that the result of the abstract mental process is just data/a designation that is stored. The memory and sensing channel/amplifier limitations represent extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes (e.g., the mental computation of comparing data to get a determination of captures/fusion/pseudofusion, etc.), using the computer components as a tool. While this type of automation may improve the life of a practitioner/physician (by minimizing or eliminating the need for mentally computing metrics), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The argument that the sensing channel “can” be implemented with electrodes is not persuasive. The applicant has not specifically stated and claimed that the sensing channel includes electrodes. The well-known and common usage of a “sensing channel” in the medical arts is directed to an input line, or an input line using an amplifier, to accept the signal.  This can be seen in Ghosh in paragraphs 48, 49, and 51 and throughout many decades of pacing technology. This can be seen in the applicant’s figure 2, element 180.  If the applicant wishes to claim electrodes as part of the sensing channel, then the claims should clearly set this forth as the disclosure does not contain any special definition for “sensing channel”.  In addition, the electrode configuration switching block should also be claimed (and argued) as part of the sensing channel.  Finally, even if the electrodes were claimed, this would not prevent a 101 rejection from still being applied as the electrodes would not add a meaningful limitation as they would be merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the system to a particular technological environment.
The argument that Ghosh does not use “both” of the first and second MA COI being compared to the first and second MA criteria is not persuasive.  Ghosh shows in figure 4 (e.g. blocks 506-516, etc.) and describes in paragraphs 24 and 74-79, etc. that both the first period before the pacing pulse—BL (“sensed immediately before a pacing stimulus”, e.g. para. 74)—and the second period after the pacing pulse—Tmax, Tmin, etc.—are both compared to MA “criteria” and both used to determine fusion/capture/pseudofusion.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10/31/22